Citation Nr: 0820175	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
disabling for bilateral plantar warts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), in which service connection for bilateral plantar warts 
was granted and the disability was evaluated as 10 percent 
disabling.

As the Board noted in its December 2007 decision and remand, 
the September 2002 VA examination report contains a medical 
opinion by the examining physician to the effect that the 
veteran's service-connected plantar wart condition 
exacerbates his right Achilles tendon problem.  The veteran 
has argued that his bilateral plantar warts cause him to walk 
on his heels and the insides of his feet, which limits his 
walking distance and causes pain.  The Board in December 2007 
referred for RO adjudication a claim for additional 
musculoskeletal/tendon disability of the feet, claimed as 
secondary to the service-connected plantar warts.  That 
issue, not yet having been addressed by the RO, is again 
referred for appropriate RO action and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board in February 2007 remanded the claim for a higher 
initial evaluation for bilateral plantar warts, specifically 
to obtain VA medical records from the VA facility in 
Gainesville, Florida, from October 2002 to the present; with 
the veteran's assistance, to obtain records of private 
treatment at Yale University; and thereafter for RO 
readjudication of the claim.  The Board in December 2007 did 
not object to the RO accomplishment of these requests, but 
nonetheless concluded that the claim required contemporaneous 
VA examination to assess the nature and extent of the 
veteran's plantar warts.  

Records within the claims folder reflect that an examination 
was scheduled for January 15, 2008, and that a letter was 
sent to the veteran's address of record informing him of this 
examination.  However, the file copy of that notice-of-
pending-examination letter is dated on January 16, 2008, and 
there is no indication in the record that the veteran was not 
sent the letter notifying him of the date and time of the 
pending examination after the date of that scheduled 
examination.  Unfortunately, therefore, remand is required 
again to afford the veteran a VA examination to ascertain the 
nature and extent of his service-connected bilateral plantar 
warts.  

In this regard, the veteran is hereby advised of the 
necessity of his reporting for examination as scheduled, and 
that a failure to report could have adverse consequences on 
his increased rating claim, pursuant to 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examination(s) by appropriate medical 
professional(s) to determine the nature 
and extent of his service-connected 
bilateral plantar warts.  It is vital that 
a copy of the notice to the veteran of the 
pending examination is sent to the veteran 
at a sufficient interval before the 
examination to allow the veteran an 
adequate opportunity to arrange to attend 
that examination, and that a copy of that 
notice is associated with the claims 
folder.  All indicated tests and studies 
should be performed. The claims folder, to 
include a copy of this remand, must be 
provided to the examiner in conjunction 
with the examination.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a higher initial 
evaluation for plantar warts with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).






